Citation Nr: 1709384	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  12-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disability, claimed as secondary to Agent Orange exposure.

3.  Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder.

4.  Entitlement to an increased rating for bilateral hearing loss disability, evaluated as noncompensable prior to September 30, 2014 and as 10 percent disabling from that date.

5.  Entitlement to an effective date earlier than September 30, 2014 for the assignment of a 10 percent evaluation for bilateral hearing loss disability.

6.  Entitlement to service connection for benign prostatic hyperplasia, claimed as secondary to Agent Orange exposure.

7.  Entitlement to service connection for swelling of the right lower extremity, claimed as secondary to Agent Orange exposure.

8.  Entitlement to service connection for swelling of the left lower extremity, claimed as secondary to Agent Orange exposure.

9.  Entitlement to service connection for numbness of the right lower extremity, claimed as secondary to Agent Orange exposure.

10.  Entitlement to service connection for numbness of the left lower extremity, claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. P. Keeley, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from March 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a December 2014 hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board remanded the heart and skin disability claims on appeal for further development in February 2015.  The Board finds that there has been substantial compliance with the February 2015 remand directives and that the matters are now properly before the Board.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  The Board has reviewed the electronic records maintained in both VBMS and Virtual VA to ensure consideration of the totality of the evidence.

The issues of service connection for benign prostatic hyperplasia and swelling/numbness of the right/left lower extremities, service connection for post-traumatic stress disorder (PTSD) and an increased rating and earlier effective date for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  The Veteran's heart disability was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.

3.  The Veteran's skin disability was not manifest during service, was not manifest within one year of separation from service, and is not attributable to service, to include exposure to herbicides including Agent Orange.


CONCLUSIONS OF LAW

1.  The Veteran's heart disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The Veteran's skin disability was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all the duty to notify and assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).

Duty to Notify

VA's duty to notify was satisfied by April 2007 and December 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also, Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment and personnel records and post-service treatment records have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded a VA examination in December 2015 and again in April 2016.  The examiners conducted examinations and provided sufficient information regarding the Veteran's claimed disabilities such that the Board can render an informed determination.  The Board finds that the December 2015 and April 2016 examinations are adequate for service connection purposes. 

In August 2015, VA sent a request to SSA for medical records pertaining to the Veteran, and also sent the Veteran a notice advising what VA was attempting to obtain from SSA and asking the Veteran to provide such records if he had them in his possession and asking the Veteran to inform VA if his SSA benefits were for retirement and not for a disability.  In that same month, SSA responded and stated no medical records exist for the Veteran and the Veteran responded by stating he did not have the requested records.

Because there is no indication in the record that any additional evidence pertinent to the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Principles of Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See, Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service, except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309(e).  

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307. 

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a) (6) (iii), 3.313(a).

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113 (b); 38 C.F.R. § 3.304 (d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Heart Disability Analysis

The Veteran maintains that he is entitled to service connection for a heart condition, to include as secondary to exposure to herbicides while in service.  

The Board notes that the service treatment records are silent for complaints, diagnoses or treatments of a heart condition.  The Board further notes that there are no medical records showing any complaints, diagnoses or treatments of a heart condition before 2004.

The Veteran testified at the December 2014 that he first started having problems 25 years prior when he experienced chest pains and had to spend the night in a hospital where he was told that he had an irregular heartbeat.  This would place the Veteran's first complaint of heart problems in or around 1989.  The Veteran further testified to experiencing dizzy spells and loss of vision.  The Veteran testified that ten years prior to the hearing he went to Doctor C. who advised him that his "heart was running out of blood in spots."

A private medical record from Cardiology Tulsa dated April 2004 reports the results of a Bruce protocol stress test performed on the Veteran.  The impressions from this stress test showed "no ischemic changes at peak exercise".  

A VA treatment record from December 2006 notes the Veteran reports he smoked on average one pack of cigarettes per day and had been a smoker for 40 years.  The Veteran reported that he had tried Zyban, a smoking cessation medication, and developed a "severe rash" as a result, but a specific timeframe for this was not noted.

A VA treatment record from January 2008 notes the Veteran reports he smoked on average one to one-and-one-half packs of cigarettes per day and had been a smoker for 45 years.  

July and August 2008 private treatment records from South Tulsa Cardiovascular Specialist report that the Veteran has "nonischemic cardiomyopathy."  A November 2008 record from the same provider states the Veteran has a "known history of idiopathic congestive cardiomyopathy."  

An August 2008 private treatment record from Southcrest Hospital reports a finding of reduction in left ventricular global systolic function consistent with "nonischemic cardiomyopathy".

A private treatment record from Heart Rhythm Institute of Oklahoma dated November 2008 reports that the Veteran complained of heart palpitations and abnormal rhythm and was diagnosed with ventricular tachycardia and palpitations.  In January 2009, this provider noted that the Veteran's ventricular tachycardia had been "cured", though he still had premature ventricular contractions (PVCs) from his right ventricular outflow.  

A private treatment record from Heart Care of Tulsa, Inc. dated September 2010 reports the results of an echocardiogram performed on the Veteran due to ventricular bigeminy.  The impressions were ventricular bigeminy, dyslipidemia and nonischemic cardiomyopathy.  The Veteran's smoking "a pack a day for 50 years" was noted.  A follow-up visit to this provider in October 2010 again noted the ventricular bigeminy.

A private treatment record from Heart Rhythm Institute of Oklahoma dated March 2011 reported the Veteran had complaints of lightheadedness.  The record concluded the Veteran had ventricular tachycardia and palpitations.

A private treatment record from Heart Care of Tulsa, Inc. dated July 2011 reports the Veteran had palpitations and dizziness and confirmed the prior diagnosis of nonischemic cardiomyopathy.

VA received a private treatment record from Doctor K. B. dated August 2014.  The Doctor states he "can't understand one person having so many different issues without some kind of common factor."  The doctor listed the Veteran's different health problems as gastroenterology issues, prostate issues, shoulder and knee issues, heart surgery, hearing issues, foot issues and "other current issues".  The doctor opined that he believes the common factor is the Veteran's "being around Agent orange", but provided no rationale for this opinion.

The Veteran was provided a VA examination for his heart condition in December 2015.  The examiner noted diagnoses of ventricular arrhythmia and non-ischemic cardiomyopathy.  The examiner noted that they reviewed the Veteran's claims file and opined that the Veteran's non-ischemic cardiomyopathy was less likely than not incurred in or caused by the Veteran's service, noting that VA has not recognized non-ischemic cardiomyopathy as being presumed service connected due to herbicide exposure and because there was no in service occurrence of the non-ischemic cardiomyopathy.  

In April 2016, a separate VA examiner reviewed the Veteran's service treatment records, military personnel records, enlistment and separation examinations, VA and private treatment records and provided a restatement of the opinion from the December 2015 VA heart examination.

The April 2016 VA examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the Veteran's service and noted that there was no in service occurrence or occurrence within one year after leaving service of non-ischemic cardiomyopathy.  The examiner further opined that the heart condition was at least as likely as not a result of or permanently aggravated by the Veteran's use of tobacco.  The examiner noted that the service treatment records are silent for any symptoms consistent with heart disease.  The examiner further opined that the Veteran's heart condition was less likely than not caused by exposure to Agent Orange during military service.  Additionally, the examiner characterized the opinion of Doctor K. B. that Agent Orange is a common factor underlying all of the Veteran's numerous health problems as arbitrary.  The examiner noted that established medical guidelines provide which conditions are presumed to be caused by Agent Orange, noting that non-ischemic cardiomyopathy has not been linked to exposure to herbicides.  The examiner further noted that the Veteran has been evaluated for ischemia numerous times in his medical records but it has never been found.

The Veteran's military personnel records show that the Veteran served in the Republic of Vietnam from October 1967 to May 1970.  Thus, the Veteran is presumed to have been exposed to herbicides, to include Agent Orange.  See 38 C.F.R. § 3.307 (a)(6)(iii).  However, as discussed above, presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309 (e).  The Board notes that while ischemic heart disease is enumerated under 38 C.F.R. § 3.309 (e), a review of all the medical records and lay statements associated with the record show that the Veteran has been diagnosed with non-ischemic cardiomyopathy and ventricular bigeminy, which are not enumerated under this section.  Thus, the Board concludes that the Veteran is not entitled to presumptive service connection his heart disability as secondary to herbicide exposure.

As discussed above, certain chronic diseases (including cardiovascular disease) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, in this case, there is no probative evidence that the Veteran had any symptoms or manifestation of any heart disorder until well after a decade since his discharge from service.  The Veteran testified at the December 2014 that he first started having problems 25 years prior when he experienced chest pains and had to spend the night in a hospital where he was told that he had an irregular heartbeat.  This would place the Veteran's first complaint of heart problems in or around 1989.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Although the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309 (a).  See, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation). 

 In this case, there is no dispute that the Veteran currently has a diagnosis of non-ischemic cardiomyopathy and ventricular bigeminy.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of any heart condition.  Furthermore, the Veteran has not asserted service connection for any heart condition other than as secondary to herbicide exposure.  Accordingly, Hickson element (2) has not been met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current heart disability and his military service, is essentially medical in nature.  Regarding the nexus between his heart disability and service, the Veteran has not alleged any facts other than herbicide exposure.  Furthermore, the April 2016 VA examiner opined that the Veteran's heart condition was less likely than not incurred in or caused by the Veteran's service and noted that there was no in-service occurrence of non-ischemic cardiomyopathy.  The examiner further opined that the heart condition was at least as likely as not a result of the Veteran's use of tobacco.  

The Board has reviewed the August 2014 letter from Doctor K. B. which opined that the Veteran's health problems, including his heart condition, were the result of his exposure to Agent Orange in Vietnam.  The April 2016 VA examiner characterized the opinion of Doctor K. B. as arbitrary, noting that established medical guidelines provide which conditions are presumed to be caused by Agent Orange, noting that non-ischemic cardiomyopathy has not been linked to exposure to herbicides.  The examiner further noted that the Veteran has been evaluated for ischemia numerous times in his medical records but it has never been found.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See, Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the Board places greater probative weight in the opinion of the April 2016 VA examiner than it does in the August 2014 opinion of Dr. K. B.  As discussed above, the enumerated list of diseases subject to presumptive service connection has been established based on medical guidelines.  Additionally, the Board notes that Dr. K. B. did not provide a rationale for his conclusion that the Veteran's health problems, including his heart condition, all stem from a common factor, and that factor being Agent Orange.

Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102  (2016).

Skin Disability Analysis

In an April 2007 application for VA benefits, the Veteran reported that he was diagnosed with a skin condition in 1974 and had been treated for it since that time.  The Board notes that the service treatment records are silent for complaints, diagnoses or treatments of any skin conditions.

A VA treatment record from December 2006 notes that the Veteran reported that he had tried Zyban, a smoking cessation medication, and developed a "severe rash" as a result, but a specific timeframe for this was not noted.  It was further noted that the Veteran reported having a chronic rash for "several years" and was being treated by Doctor V, a dermatologist.  At that time, the Veteran stated he felt the rash was related to Agent Orange.  An examination revealed "several" maculopapular eruptions of varying sizes on the Veteran's back and left lateral chest.

A private treatment record from January 2007 from Doctor L. A. A. reports the Veteran had discrete, erythematous, eczematous, nummular patches scattered on his body and opined that these were "probable nummular and asteatotic eczema".  A follow up treatment record from this doctor in February 2007 reports that the Veteran's eczema was not responding to the prescribed medication and that he was now having severe pruritus and excoriation.  The doctor performed a biopsy.  A surgical pathology report dated February 2007 from Regional Medical Laboratory reviewed the biopsy and concluded the Veteran's skin condition was eczematous dermatitis.  

Private treatment records from Doctor T. L. A. dated March 2006 through March 2007 note the Veteran as having eczema.   A private treatment record from Doctor D. M. V. dated July 2006 notes the Veteran as having nummular eczema.

A private treatment record from Doctor L. A. A. dated October 2007 reports the Veteran having eczema and actinic keratosis and prescribed cryotherapy.

 In October 2010, VA received a letter from the Veteran stating that when he lived in Iowa he has a "severe skin condition" that was described as melanoma by Doctor E, who would "burn" off patches of itchy skin.  The Veteran stated this was done "quite a bit".  The Veteran further stated that when he moved to Oklahoma, Doctor S. A. would also use a liquid to "burn" off patches of skin with the same problem.  The Veteran stated that he went to a skin specialist who gave him steroids and "other chemicals" that did not resolve the problem, which led him to go to another skin specialist who had him stand in an ultraviolet machine twice a week which, after eight months, yielded no results.  The Veteran stated that he then went to Doctor L. A. who prescribed steroids, but again they yielded no relief.

VA treatment records dated December 2010 and January 2011 report the Veteran has chronic, severe dry skin that had not responded to topical and systemic steroids.  A red rash was reported to have spread to the Veteran's face and genital area.  

VA received a letter from the Veteran in May 2011 in which he detailed the various doctors he had seen for his heart and skin conditions.  The Veteran stated that his skin condition would flare up then go away and that various treatments including liquid nitrogen, creams and steroids had all failed to resolve the condition which he described as getting worse and spreading each year.  

VA received a private treatment record from Doctor K. B. dated August 2014.  The Doctor states he "can't understand one person having so many different issues without some kind of common factor."  The doctor listed the Veteran's different health problems as gastroenterology issues, prostate issues, shoulder and knee issues, heart surgery, hearing issues, foot issues and "other current issues".  The doctor opined that he believes the common factor is the Veteran's "being around Agent orange", but provided no rationale for this opinion.

The Veteran testified at the December 2014 hearing that his skin condition has not gotten better and he has flare ups of his rash that steroids don't help and has had to have cryotherapy repeatedly.  The Veteran then testified that in 1973 he received a check for $110.00 but was advised that if he cashed the check that he couldn't file any Agent Orange claims, which the Veteran stated he didn't know he had at the time.  

The Veteran was provided a VA examination for his skin condition in December 2015.  The examiner noted a diagnosis of eczema that had its onset in the 1970's with the Veteran describing the condition as starting with a rash and that is intermittent.  No systemic symptoms, such as weight loss or fever, were noted and the Veteran reported using the medication Lucern for his eczema.  The examiner noted that the Veteran does not have chloracne.  The examiner reviewed the Veteran's claims file and opined that the Veteran's eczema was less likely than not incurred in or caused by the Veteran's service, noting that VA has not recognized eczema is presumed service connected due to herbicide exposure and because there was no in service occurrence of the eczema.

In April 2016, a separate VA examiner reviewed the Veteran's service treatment records, military personnel records, enlistment and separation examinations, VA and private treatment records and provided a restatement of the opinion from the December 2015 VA skin examination.

The April 2016 VA examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by the Veteran's service and is at least as likely as not the result of or aggravated by inherent or inherited factors.  The examiner further opined that the Veteran's skin condition was less likely than not caused by exposure to Agent Orange during military service.  The examiner noted that the service treatment records are silent for any skin condition.  The examiner also noted that the Veteran's diagnosis of eczema is common in the general population and that there is no evidence that eczema is more common in military veterans or Vietnam veterans.  The examiner noted that the medical records show a consistent diagnosis of eczema, and further noted that eczema has not been linked to herbicide exposure.

As discussed above, the Veteran's exposure to Agent Orange is presumed.  See 38 C.F.R. § 3.307 (a)(6)(iii).  However, as discussed above, presumed service connection due to herbicide exposure under 38 C.F.R. § 3.307 requires that the Veteran be diagnosed with one of the enumerated diseases under 38 C.F.R. § 3.309 (e).  The Board notes that a review of all the medical records and lay statements associated with the record show that the Veteran has been diagnosed with eczema, which is not enumerated under this section.  Thus, the Board concludes that the Veteran is not entitled to presumptive service connection for his skin disability as secondary to herbicide exposure.

As discussed above, certain chronic diseases may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that eczema is not enumerated as a chronic disease under the aforementioned sections.  As such, service connection based on manifestation to a compensable degree within one year after discharge from service is not warranted.

Although the Veteran is not entitled to a regulatory presumption of service connection for this disability as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309 (a).  See, Combee, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, there is no dispute that the Veteran currently has a diagnosis of eczema.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, review of the Veteran's medical records is negative for any symptoms, diagnoses or treatment of eczema.  Furthermore, the Veteran has not asserted service connection for any skin condition other than as secondary to herbicide exposure.  Accordingly, Hickson element (2) has not been met. 

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current heart disability and his military service, is essentially medical in nature.  Regarding the nexus between his skin disability and service, the Veteran has not alleged any facts other than herbicide exposure.  Furthermore, the April 2016 VA examiner opined that the Veteran's skin condition was less likely than not incurred in or caused by the Veteran's service and noted that there was no in service occurrence of eczema.  

As discussed above, the Board places greater probative value on the opinion of the April 2016 VA examiner than it does on the August 2014 letter from Doctor K. B. who opined that the Veteran's health problems were the result of his exposure to Agent orange in Vietnam.  As discussed above, the enumerated list of diseases subject to presumptive service connection has been established based on medical guidelines.  Additionally, the Board notes that Dr. K. B. did not provide a rationale for his conclusion that the Veteran's health problems, including his heart condition, all stem from a common factor, and that factor being Agent Orange.

Therefore, Hickson element (3), nexus, has not been satisfied, and the claim fails on this basis.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for a heart disability, to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure, is denied.


REMAND

In his August 2015 and April 2016 VA Form 9's, the Veteran requested a live videoconference Board hearing as to the issues of an earlier effective date for bilateral hearing loss, for an increased rating for bilateral hearing loss,  service connection for PTSD, and service connection for swelling and numbness of the right and left lower extremities.  Remand is required in order to afford the Veteran his requested hearing. 38 U.S.C.A. § 7107  (b) (West 2014); 38 C.F.R. § 20.700 (a) (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the RO as to the issues of an earlier effective date for bilateral hearing loss, an increased rating for bilateral hearing loss, service connection for PTSD, and service connection for swelling and numbness of the right and left lower extremities.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


